COOPER, J., files a separate opinion in which he concurs in result only.
COOPER, Justice,
concurring.
I concur in the result reached by the majority in this case. However, I would not attempt to distinguish Hammons v. Tremco, Inc., Ky., 887 S.W.2d 336 (1994), but would overrule it.
Hammons purported to apply the statute of limitations contained in KRS 395.278 to a motion for continuation of benefits filed under KRS 342.730(3). However, KRS 395.278 pertains only to the revival of actions in the name of a personal representative. KRS 342.730(3) does not confer any rights on the personal representative of a deceased workers’ compensation claimant. Rather, the statute provides for direct payments to specified survivors.
KRS 413.120(2) provides a limitations period of five years for an action on a liability created by a statute, when no oth*479er time is fixed by the statute. In Aetna Casualty & Surety Co. v. Snyder, Ky., 291 S.W.2d 14 (1956), overruled on other grounds, Charles Seligman Distrib. Co. v. Brown, Ky., 360 S.W.2d 509 (1962), it was held that KRS 413.120(2) applied to an action for recoupment of workers’ compensation payments brought under KRS 342.055 (now KRS 342.700). However, the general statutes of limitations apply only to “actions,” ie., judicial proceedings, not statutory proceedings. Metts v. City of Frankfort, Ky.App., 665 S.W.2d 318 (1984).
Thus, I conclude that there is no period of limitations applicable to a motion for continuation of benefits brought under KRS 342.730(3). However, an action brought in circuit court “by any party in interest” to enforce an award under KRS 342.305 presumably would be subject to the five year limitations period provided in KRS 413.120(2). Aetna Casualty & Surety Co. v. Snyder, supra.